

116 HR 3658 IH: Gambling Addiction Prevention Act
U.S. House of Representatives
2019-07-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 3658IN THE HOUSE OF REPRESENTATIVESJuly 9, 2019Mrs. Lee of Nevada introduced the following bill; which was referred to the Committee on Armed ServicesA BILLTo require policies and programs to prevent and treat gambling disorder among members of the Armed
			 Forces and their dependents, and for other purposes.
	
 1.Short titleThis Act may be cited as the Gambling Addiction Prevention Act. 2.Development and implementation of policies and programs to prevent and treat gambling disorder among members of the Armed Forces and their dependents (a)Policies and programs (1)In generalThe Secretary of Defense shall develop and implement policies and programs on prevention, education, and treatment of gambling disorder and integrate gambling disorder into existing mental health and substance use disorder programs.
 (2)ConsultationThe Secretary shall develop the policies and programs described in paragraph (1) in coordination with the Secretary of Veterans Affairs, the Secretary of Homeland Security, and the Secretary of Health and Human Services.
				(b)Educational materials and promotion of responsible behavior
 (1)In generalIn carrying out policies and programs developed and implemented under subsection (a)(1), if the Secretary hosts or provides gambling activities at a morale, welfare, and recreation facility of the Department of Defense, the Secretary shall, at that facility—
 (A)provide— (i)educational materials and a list of resources to assist and empower members of the Armed Forces to identify the risks of gambling; and
 (ii)a list of resources and informational material on where such members can seek help if they develop gambling disorder; and
 (B)implement measures that encourage responsible behavior consistent with measures authorized and required by commercial and tribal gaming regulators in the United States.
 (2)Funding of measuresThe Secretary shall fund measures implemented under paragraph (1)(B) through the use of proceeds generated by gambling activities at morale, welfare, and recreation facilities of the Department.
 (c)ReportNot later than one year after the date of the enactment of this Act, the Secretary shall submit to the congressional defense committees a report on efforts undertaken under this section.
 (d)Congressional defense committees definedIn this section, the term congressional defense committees has the meaning given that term in section 101 of title 10, United States Code. 3.Update of Department of Defense regulations, instructions, and other guidance to include gambling disorder (a)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense, in consultation with the Secretaries of the military departments, shall update all regulations, instructions, and other guidance of the Department of Defense and the military departments with respect to behavioral health to explicitly include gambling disorder.
 (b)Military departments definedIn this section, the term military departments has the meaning given that term in section 101(8) of title 10, United States Code. 